Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piao (CN 111105709), in view of Kang (US 11163334).
Regarding claim 1, Piao discloses a display device, comprising: 
a display module (DM1, Fig. 5 and 6), comprising a module body (body of DM1) and a first bonding portion (OPP part of DP) located on a side of a first long edge (Fig. 5) of the module body, wherein the first bonding portion is bent to a back face of the module body (Fig. 8); and 
a first flexible printed circuit (FCB, Fig. 7), located on the back face of the module body, wherein the first flexible printed circuit comprises a second bonding portion (bonding portion on FCB attached to DP), and the second bonding portion is fixedly connected to the first bonding portion of the display module; and 
Piao does not explicitly disclose a length of the second bonding portion along an extending direction of the first long edge is substantially identical with a length of the first bonding portion along the extending direction of the first long edge.
Kang teaches a length of the second bonding portion (bonding portion of FCB, Fig. 2) along an extending direction of the edge is substantially identical with a length of the first bonding portion (bonding portion of display DP) along the extending direction of the edge (Fig. 2).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the circuit substrate in order to fit all intended components of the circuitry into the circuit substrate.

Allowable Subject Matter
Claims 2 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that wherein, along the extending direction of the first long edge, a distance between an end part edge of the second bonding portion and a corresponding end part edge of the first bonding portion is less than or equal to 4.5 mm. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the first bonding portion and the second bonding portion are overlapped; along the extending direction of the first long edge, overlapped parts of the first bonding portion and the second bonding portion comprise extension regions (102) located on two ends and a bonding region in the middle, and only the bonding region is provided with a connecting terminal; and the first bonding portion and the second bonding portion are connected in a bonding manner in the bonding region. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the module body comprises a function hole, and the function hole is close to a first end of the first long edge; and an end part edge, close to the first end of the first long edge, of the first bonding portion is configured as a wedge-shaped edge avoiding the function hole. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a second flexible printed circuit connected to an edge of a second long edge of the module body in a bonding manner and configured to be bent to the back face of the module body; wherein the second long edge of the module body and the first long edge are disposed oppositely; the second flexible printed circuit comprises a first connection portion, and the first connection portion is in inserted connection with the first flexible printed circuit by a connector. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the first flexible printed circuit is L-shaped or T-shaped, and comprises a first extension portion and a second extension portion; the first extension portion extends along the first long edge of the module body and is connected to the first bonding portion; one end of the second extension portion is connected to the first extension portion, and the other end extends in a direction away from the first extension portion; and one end, away from the first extension portion, of the second extension portion is configured as a second connection portion, and the second connection portion exceeds a second long edge of the module body and is electrically connected to a test fixture; and the second long edge of the module body and the first long edge are oppositely disposed. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee (US 20150253882) disclose a display that bend on the long edge (Fig. 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848